Citation Nr: 1626046	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  12-24 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right shoulder disorder and, if so, whether service connection for a right shoulder disorder is warranted.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a left and right hand disorder.

4.  Entitlement to service connection for diabetes mellitus type 2, to include as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1980 to October 1980 and on active duty from February 1981 to February 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the Veteran's file was subsequently transferred to the RO in Cleveland, Ohio.  

In December 2011, the Veteran testified before a Decision Review Officer at the RO and, in November 2015, he testified at a Board hearing before the undersigned Veterans Law Judge sitting at the Cleveland RO.  Transcripts of the hearings are associated with the record.  At the time of the Board hearing, the undersigned held the record open for 30 days for the submission of additional evidence.  However, to date, no additional evidence has been received.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

In the decision below, the Board reopens the claim of entitlement to service connection for a right shoulder disorder.  Such reopened claim, as well as the remaining issues on appeal, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a final decision issued in September 2004, the RO determined that new and material evidence had not been received in order to reopen the claim of entitlement to service connection for a right shoulder disorder. 

2.  Evidence added to the record since the final September 2004 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right shoulder disorder.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision that determined that new and material evidence had not been received in order to reopen the claim of entitlement to service connection for a right shoulder disorder is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2015)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a right shoulder disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c) . The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i) . 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In making such a determination, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

By way of background, in April 1990, the Veteran first filed an application for compensation based on a claim of service connection for residuals of a right shoulder injury.  

In a February 1991 rating decision, the RO denied the claim of service connection for a right shoulder condition on the basis that the Veteran claimed a fracture of the right shoulder during service, however, service treatment records were negative for symptoms, complaints, treatment, or diagnosis of any injury to or other abnormality of the right shoulder.

In a February 2000 rating decision, the RO declined to reopen the right shoulder injury claim on the basis that no new and material evidence had been received since the February 1991 rating decision.  The RO determined that the evidence did not show a right shoulder injury in service or a nexus otherwise between a current condition and service, and therefore the evidence received since February 1991 was not material.

In a May 2000 rating decision, the RO declined to reopen the right shoulder injury claim on the basis that no new and material evidence had been received.  The RO determined that findings from an April 2000 VA examination were normal with respect to the right shoulder.  In a September 2004 rating decision the RO declined to reopen the right shoulder injury claim on the basis that no new and material evidence had been received since the May 2000 rating decision.  

In September 2004, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a right shoulder disorder was received until January 2010, when VA received his application to reopen such claim.  Furthermore, the Board has considered the applicability of 38 C.F.R. § 3.156(b), (c); however, no evidence was received within one year of the issuance of the September 2004 rating decision and no additional service treatment records have been received.  Therefore, the September 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2015)].
  
The evidence of record at the time of the last final rating decision in September 2004 included service treatment records; copies of DD Form 214 and service personnel records; VA treatment records; reports of VA examinations; private treatment records; lay statements from the Veteran and others; and the Veteran's VA applications for benefits.  

The medical records available at the time of the September 2004 rating decision included an October 1990 VA special orthopedic examination.  That report shows that the Veteran reported that his right shoulder was injured in 1981 when a transmission fell on him.  Examination at that time showed pain and crepitance with motion; and the Veteran was able to abduct and flex 140 degrees, extend 30 degrees, and internally and externally rotate 75 to 80 degrees.  The report concluded with a diagnosis of residual fracture, right shoulder.   However, imaging at that time showed findings of no significant abnormality of the bone, joints or adjacent tissues; and the impression was that no significant bone or joint abnormality of the shoulder is present.  None of the record evidence available at the time of the September 2004 rating decision showed evidence of a present right shoulder disability.

The evidence received since the last final rating decision in September 2004 includes additional VA treatment records and the transcript of the November 2015 Board hearing.  These records include findings and diagnoses associated with a present right shoulder disorder that was not shown at the time of the September 2004 rating decision.  

In this regard, a November 2005 VA orthopedic surgery outpatient note contains an impression of adhesive capsulitis right shoulder.   A May 2006 VA treatment record contains a diagnosis of arthropathy/shoulder region.  A September 2009 VA X-ray examination report contains an impression of curvilinear calcification is seen in the infraglenoid region of right scapula.  A December 2009 VA treatment record includes an assessment of shoulder pain.  Following a review of x-rays, it was noted that the Veteran had a calcified deposit at the subscapularis.  Other VA clinical records include diagnoses or impressions of disorders including chronic shoulder pain from bilateral frozen shoulders.

During a November 2015 Board hearing the Veteran testified that a motor transmission fell on him during service in 1985, injuring his right shoulder.  He started having trouble with the right shoulder about a year or two later.   
 
Much of the foregoing evidence is new as it was not available at the time of the September 2004 rating decision, and much of it is not redundant of the evidence previously considered at that time.  Furthermore, the Board finds that the evidence is material to the question of whether the Veteran has a present right shoulder disorder that is linked to service.  In sum, the additional new evidence received since September 2004, is material as it relates to an unestablished fact necessary to substantiate the claim of service connection for a right shoulder disability.  

The additional evidence discussed above ultimately raises a reasonable possibility of substantiating the claim of service connection for a right shoulder disorder.  In light of the newly submitted records and contentions, when considered with previous evidence of record, the claim of service connection for a right shoulder disorder is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).    


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for a right shoulder disorder is reopened; to this extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

During the November 2015 Board hearing, the Veteran testified that he had been receiving Social Security Administration (SSA) disability benefits for two years.  He also testified at both hearings that there were medical records that were not on file.  In this regard, he reported being diagnosed with diabetes in 1986 by Dr. Cole and that records may be available from him through Sandusky Memorial Hospital or Firelands Regional Hospital in Sandusky, Ohio.  Furthermore, at his DRO hearing, the Veteran reported being imprisoned in 1988 for 18 years and received treatment through the prison.  He also indicated that he had received VA treatment since 1985, to include from facilities located in Lorain, Brecksville (to include an out-processing physical from his military service), Chillicothe, Columbus, New Philadelphia, and Akron, Ohio, and Tampa, Florida, as well as from private physicians at Community Health Partners and Tampa General Hospital. 

On remand, the AOJ should request all records associated with any SSA disability claim; and request that the Veteran identify any VA or private treatment records not on file, to include those noted in the preceding paragraph.  The AOJ should then associate any outstanding VA treatment records with the claims file and request any identified private treatment records not on file. 

Right Shoulder Disorder

Based on the Veteran's testimony and current diagnoses of a right shoulder disorder, as discussed in the decision above, a VA examination is required to clarify the diagnosis of any right shoulder disorder and to obtain an opinion as to the etiology of such disorder. 

Bilateral Hearing Loss

During the November 2015 Board hearing, the Veteran testified that, although he had some hearing loss upon entering service, he did not meet VA standards for a hearing loss disability.  He testified that VA had acknowledged that he was exposed to acoustic trauma from performing his military occupational specialty as a light wheeled vehicle mechanic, which included working on heavy equipment, such as repairing trucks, tanks, and generators.  He testified that, since service, he worked as a tool and die maker in a loud environment, but indicated that he wore hearing protection.  

The Veteran's DD Form 214 for his active duty service shows that his military occupational specialty was light wheel vehicle mechanic for three years and eight months.  Such service indicates exposure to significant levels of noise.  These forms also indicate that the Veteran would have been exposed to noise from M16 and other rifle fire. 

Service treatment records include the reports of physical examination in January 1981 on entry and in December 1984 at the time of discharge.  Those examination reports show that, on audiological examination, the findings at the two examinations reflect that the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz increased overall generally, reflecting a worsening in hearing acuity in both ears during service; albeit not meet findings of auditory thresholds considered to be a disability under VA criteria.  See 38 C.F.R. § 3.385.

Notably, however, as reflected in an August 2010 VA audiology examination report, audiology findings since service show that the Veteran has a present bilateral hearing loss disability as defined by VA.  Id.  At such time, the examiner also acknowledged the Veteran's in-service exposure to noise.      

During that examination, the examiner opined that it is less likely as not (less than 50/50 probability) that the Veteran's bilateral hearing loss was caused by or a result of military noise exposure.  As rationale, the examiner stated that the claims file review indicated normal hearing in both ears on separation audiogram, with threshold shifts indicated on comparison with the enlistment audiograms.  The examiner also noted that a 2005 Institute of Medicine study on military and noise exposure stated that there was no scientific evidence to support delayed onset of noise induced hearing loss.     

The examiner based her opinion, in part, on the notion that that there was no scientific evidence to support delayed onset of noise induced hearing loss.  However, there is published study evidence suggesting that noise-induced hearing loss (NIHL) is not necessarily immediate and permanent.  

In a published study titled Noise-Induced Hearing Loss, the National Institute on Deafness and Other Communication Disorders (NIDCD) noted that extremely loud bursts of sounds, such as gunshots or explosions, can rupture the eardrum or damage the bones in the ear, and thereby cause NIHL that is immediate and permanent.  See https://www.nidcd.nih.gov/health/noise-induced-hearing-loss (Last visited June 21, 2016).  

In the study the NIDCD also found, however, that on exposure to loud noise over a long period of time, one may slowly start to lose hearing; and that because the damage is usually gradual, one might not notice it or signs of hearing loss may be ignored until the signs of hearing loss become more pronounced.  Id.  The study also noted that loud noise may cause a temporary hearing loss that disappears 16 to 48 hours later; but that recent research suggested that although the loss of hearing seemed to have disappeared, there may be residual long-term damage to hearing.  Id.

Consequently, the Board finds that an addendum opinion is necessary to decide the claim.

Left and Right Hand Disorder

During the November 2015 Board hearing, the Veteran testified that he had a left and right hand disorder due to his work as a mechanic during service.  He testified that his work as a mechanic during service resulted in injuries to the hands and that he had experienced significant wear and tear of his hands due to things banging his hands, and due to performing such tasks as turning wrenches and hammering, and from his hands receiving vibrations during that work in service.  He testified that he had transmissions fall on his hands.  

The Veteran's DD Form 214 from his active duty shows that his primary specialty was light wheel vehicle mechanic.  A VA report of X-ray examination of the hands in September 2009 was negative for arthritis; however treatment records also show notations that the Veteran had complaints of arthritis-like pain in the hands.  VA treatment records do not otherwise show the presence of arthritis of the hands. 

However, given the Veteran's military occupational specialty and nature of the attendant duties, and the medical history of pain in his hands, an examination is necessary in order to clarify whether there is a left or right hand disorder that is at least as likely as not related to service.   

Diabetes Mellitus Type 2

The Veteran is claiming service connection for his diagnosed diabetes mellitus type 2 (DM2), including on the basis that his DM2 is etiologically related to his service-connected hypertension.  During the November 2015 Board hearing, the Veteran testified that his hypertension was diagnosed during service but that diabetes was first diagnosed in 1986.  However, he testified further that he believed that he did have diabetes during service, and that he had had symptoms he thought were associated with DM2 in the last few months before discharge in 1984, to include vomiting, dry mouth, and headaches.  He also testified that he thought his hypertension had made his diabetes worse.

The report of an August 2010 VA examination for DM2 contains a problem summary noting that the Veteran reported an onset of diabetes in 1996.  The examiner noted that the diagnosis had been made on markedly elevated blood sugar findings on screening tests for a job application at that time.  The examination report also noted a medical history of a diagnosis of hypertension in 1982.  

After examination, the August 2010 VA examination report contains an opinion addressing the question of whether the claimed DM2 is due to or the result of the Veteran's service-connected hypertension.  Based on the present examination and review of the record, the examiner opined that the Veteran's DM2 was not caused by or a result of the service-connected hypertension.  As rationale, the examiner stated that service treatment records were silent for diabetes, and that VA medical records documented a diagnosis and treatment for diabetes.  

Citing to "Up to Date", the examiner stated that medical literature did not support a causal relationship between hypertension and diabetes; but that medical literature does note that hypertension and diabetes are often seen or diagnosed concurrently, but no causal relationship between the two has been noted.

In a June 2012 VA examination report, the August 2010 examiner provided an additional opinion regarding whether the Veteran's DM2 is related to the service-connected hypertension.  He opined that the Veteran's hypertension had not aggravated his diabetes.  As rationale the examiner stated that the medical literature ("Up to Date") did not recognize any aggravation relationship between hypertension and diabetes; and that the opinion was based on the history provided by the Veteran, medical clinical examination, review of medical records, and medical literature research.

Notwithstanding the August 2010 VA examiner's findings cited from his medical literature search, according to published material of the National Health Service of England (NHS), in a study published in the Journal of the American College of Cardiology, researchers of that study concluded with findings that people with high blood pressure had a 70 percent increased risk of developing DM2.  See http://www.nhs.uk/news/2015/10October/Pages/high-blood-pressure-does-it-leads-to-diabetes.aspx (Last accessed June 20, 2016).

According to published material of the National Institutes of Health, diabetes and hypertension frequently occur together and there is substantial overlap between diabetes and hypertension in etiology and disease mechanisms.  Diabetes and hypertension share common pathways of pathogenesis, pathways that interact and influence each other and may cause a vicious cycle; both are end results of the metabolic syndrome and therefore develop one after the other in the same individual.   See http://www.ncbi.nlm.nih.gov/pmc/articles/PMC3314178/ (Last accessed June 20, 2016).

According to other published material of NIH, diabetes mellitus and prediabetes symptoms may not be apparent, and definitive diagnosis requires blood tests. See http://www.niddk.nih.gov/health-information/health-topics/Diabetes/diagnosis-diabetes-prediabetes/Pages/index.aspx (Last accessed June 20, 2016).  Therefore, the timing of a diagnosis of diabetes mellitus may be uncertain and potentially delayed if relying on the Veteran's perceived symptoms.  Thus relying on the timing of the diagnosis of the Veteran's hypertension in relation to that of his diabetes mellitus can be logically problematic for making an opinion as to etiological relationships between the two diseases.
  
The Board requires clarification as to the question of the likelihood that the etiology of the diagnosed DM2 is related directly to service or to a service-connected disability, to specifically consider whether diabetes mellitus type II is at least as likely as not (a probability of at least 50 percent) caused or aggravated by the Veteran's service-connected hypertension; is directly related to service, to include as due to symptoms that the Veteran has argued were early manifestations of his diabetes, or manifested within the first post-service year.    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records not of record should be obtained, to include records from Dr. Cole (which may be available through Sandusky Memorial Hospital or Firelands Regional Hospital in Sandusky, Ohio), the facility where the Veteran was imprisoned beginning in 1988, Community Health Partners and Tampa General Hospital in Tampa, Florida, and VA facilities in Lorain, Brecksville (to include an out-processing physical from his military service), Chillicothe, Columbus, New Philadelphia, and Akron, Ohio, and Tampa, Florida.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should contact the Social Security Administration  and obtain copies of all administrative decisions (with associated medical records) pertaining to any claim for disability benefits by the Veteran. All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Afford the Veteran VA examinations by appropriate specialists to determine the nature and etiology of any right shoulder disorder, bilateral hearing loss, left and right hand disorders, and diabetes mellitus type 2. Provide each of the examiners with access to the entire claims file for review.  The examiners are to review the claims file in conjunction with the respective examinations.  

The examiner for each claimed disorder is to elicit from the Veteran a history of related injury or disease in service; pertinent symptomatology of the claimed disability during and since service; and with respect to the diabetes claim, since diagnosis of service-connected hypertension.  Any and all diagnostic studies, tests, or evaluations deemed necessary by the examiner should be performed.  

(A)  The respective examiners must identify any present right shoulder disorder, bilateral hearing loss, left or right hand disorder, or diabetes mellitus type 2; including any disability which has been diagnosed at any point during the pendency of the claims appealed (even if currently resolved).  

(B)  Then, each of the respective examiners must opine as to whether it is at least as likely as not (at least a 50 percent probability) that any such right shoulder disorder, bilateral hearing loss, left or right hand disorder, or diabetes mellitus type 2 identified:

(i)  Had its onset during, or was caused by injury (including noise exposure from gunfire or engine noise in the case of hearing loss, and as a result of his in-service duties in the case of the right shoulder and bilateral hand disorders) or disease during service, or is otherwise etiologically related to service?  With regard to the Veteran's diabetes mellitus, the examiner should opine whether his alleged in-service symptomatology of vomiting, dry mouth, and headaches were early manifestations of such disease.  In offering an opinion regarding the Veteran's bilateral hearing loss, the examiner should consider and address the above noted treatise evidence.  

(ii)  Manifested within the Veteran's post-service year, i.e., by February 1986?  If so, please describe the manifestations.

(iii)  In the case of diabetes mellitus, is caused OR aggravated by the Veteran's service-connected hypertension?  In offering such opinion, the examiner should consider and address the above noted treatise evidence.  

In answering these questions, the examiner must address the Veteran's statements and history regarding the etiology and continuity of the claimed conditions.  In offering an opinion, the examiner must acknowledge that the appellant is competent to report the onset and the continuity of his symptomatology he perceives since service.  The rationale for any opinion should be provided.

4.  After completing the above, and any other development as may be indicated, the AOJ is to readjudicate the claims on appeal based on the entirety of the evidence of record.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


